6a/-/r
                                ELECTRONIC RECORD




COA#        02-14-00419-CR                       OFFENSE:        31.03A


            Melanie Storm v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant


COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    Criminal District Court No. 1


DATE: 04/23/15                    Publish: NO    TC CASE #:      1373849D




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Melanie Storm v. The State of Texas         CCA#            (&0*l ~/&
         APP£(.LAfi/ T\^              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          p« futtc/                                  JUDGE:

DATE:      yo]w      2i      ZO/S'                   SIGNED:                            PC:

JUDGE:      J°&                                       PUBLISH:                         DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD